                                      ^>lf
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                           -X

  THE UNITED STATES OF AMERICA,


                -against-                                                MEMORANDUM & ORDER


  SHA KEN MILLER,                                                               18-CR-395(NGG)

                               Defendant.
                                                           X
 NICHOLAS G. GARAUFIS,United States District Judge.

        Defendant Sha Ken Miller moves to suppress evidence that was seized from a black Kia

 Spoilage (the "Kia"), arguing that police officers twice searched the car in violation of his Fourth

 Amendment rights and that, at a minimum,the court should hold an evidentiary hearing. (See

Def. Mot. to Suppress("Mot.")(Dkt. 22); Def. Suppl. Letter in Supp. of Mot.("Suppl. Letter")

.(Dkt. 30).) For the following reasons. Defendant's motion to suppress is DENIED.

I.      BACKGROUND


        On July 11, 2018,two New York Police Department("NYPD")officers saw Defendant

near 80 Monument Walk in Brooklyn, NY (the "Building"). (Compl.(Dkt. I)^ 2.) The officers

were in plainclothes and an unmarked police vehicle. (Id.) At the time. Defendant was the

subject of an NYPD investigation card (the "I-card"). (Id.). The I-card notified NYPD officers

that Defendant was a suspect in connection with another crime, but did not indicate that there

was probable cause to arrest him. (Id.) When the officers first saw him, they noticed that

Defendant matched the description ofthe individual from the I-card. (Id.) Defendant was

standing outside ofthe Kia, which was idling near the entrance to the Building. (Id.)

        The KJa belonged to Eddie Wanamaker, although Sierra Wanamaker is "the primary

driver and user ofthe [Kia], with [Mr. Wanamaker's] permission." (Feb. 26, 2019 Deck of


                                                  I
Eddie Wanamaker (Dkt. 26-1)        2-3.) Mr. Wanamaker allows Ms. Wanamaker to loan the Kia

to others "if necessary"(id. •[[ 5; see also Feb. 26,2019 Suppl. Decl. of Sierra Wanamaker

("Sierra Wanamaker Suppl. Decl.")(Dkt. 26-2) 2), and Ms. Wanamaker had loaned the Kia to

Defendant on several other occasions earlier that year. (Sierra Wanamaker Suppl. Decl. Tf 3.) He

was using the Kia with her permission when the officers saw him with it on July 11, 2018. (Id

Tf 4; Feb. 28, 2019 Sha Ken Miller Decl.("Miller Decl.")(Dkt. 27-1) Ti 1-2.)

       The Government alleges that the officer driving the patrol car. Officer Ramos, drove the

car around the block. (Compl. 13.) As the patrol car approached the entrance to the Building,

Officer Ramos and the officer sitting in the front passenger seat ("Officer Two")saw Defendant

sitting in the driver's seat ofthe Kia and talking to a man (the "Unidentified Man")through the

front passenger window. (Id.) The Kia was still idling, and the officer observed the Unidentified

Man reach into the Kia and touch hands with Defendant. (Id.) He then walked away with a

closed fist. (Id.) "Based on their training and experience, the officers believed that [Defendant]

and the Unidentified Man had engaged in a hand-to-hand narcotics transaction." (Id.)

       Officer Ramos drove the patrol car around the block again, and pulled up behind the Kia,

which was still idling. (Id. ]f 4.) Defendant was still seated in the passenger seat. (Id.) Officer

Ramos approached the driver's side window and, according to the Government, smelled a strong

odor of marijuana coming from the Kia. (Id.) He asked Defendant to get out ofthe car and

searched the Kia. (Id.) He found marijuana inside a backpack that was on the floor of the Ida's

backseat, behind the central console. (Id.) The officers arrested Defendant, and transported him

back to the 88th Precinct stationhouse for arrest processing. (Id, 5.) Officer Two drove the Kia

back to the stationhouse to be inventoried. (Id.) Much of the interaction between Defendant and

the officers is documented by a camera worn by one of the officers on the scene. (See Video File
No. SM000254,filed in hard copy as Ex. B to Mot.("SM000254"); Video File No. SM000251,

filed in hard copy as Ex. B to Opp'n ("SM000251").).

        Officer Ramos then conducted an inventory search of the Kia. (Id.f 6.) During the

search, he noticed that the fuse box compartment under the Kia's steering wheel was loose. (Id.)

He opened the compartment, finding a .25 caliber Beretta semiautomatic pistol concealed inside

the fuse box. (Id.) The gun was loaded with eight rounds of ammunition in the magazine and

one in the chamber. (Id.) Much ofthis inventory search was also documented by a camera worn

by one ofthe officers on the scene. (See Video File No. SM000253, filed in hard copy as Ex. C

to Mot.("SM000253")).

       On July 17, 2018, Magistrate Judge Cheryl L. Pollak issued an arrest warrant for

Defendant based upon an affidavit and complaint. (See Compl.) Defendant was arrested on July

20, 2018. (Opp'n at 8.) On July 31, 2018, a grand jury issued a three-count indictment charging

Defendant with:(I) distribution of and possession with intent to distribute marijuana, in violation

of 21 U.S.C. § 841;(2) possessing a firearm during a drug trafficking crime, in violation of 18

U.S.C. § 924(c); and (3) being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g). (Indictment(Dkt. 9).) Defendant moved to suppress the marijuana and the gun on

January 18, 2019 (Mot.), and the court heard oral argument on the motion on February 20,2019

(Feb. 20, 2019 Min. Entry). Both parties then filed supplemental briefing, and the motion was

fully briefed on March 6, 2019. (See Suppl. Letter; Gov't Resp. in Opp'n to Mot. to Suppress

("Suppl. Opp'n")(Dkt. 29).)

II.    LEGAL STANDARD


       The Fourth Amendment protects persons against "umeasonable searches and seizures."

U.S. Const, amend. IV. Generally, evidence that is seized pursuant to an unreasonable search or
derived from such a search must be suppressed. James v. Illinois. 493 U.S. 307, 311-12(1990).

"[SJearches and seizures conducted without a warrant are presumptively unreasonable";

however,"several exceptions to the warrant requirement have been fashioned when

circumstances demand an immediate police response." United States v. McCargo,464 F.3d 192,

196(2d Cir. 2006)(internal citations omitted).

       "A defendant moving for the suppression of evidence seized following a search is not

automatically entitled to an evidentiary hearing." United States v. Garcia. No. 18-CR-178(AT),

2018 WL 3407707, at *2(S.D.N.Y. June 5, 2018)(quoting United States v. Barrios. 210 F.3d

355, at *1 (2d Cir. 2000)(summary order)). Instead, an evidentiary hearing on a motion for the

suppression of evidence is appropriate where a defendant "supports his motion with moving

papers that are sufficiently definite, specific, detailed, and nonconjectural to enable the court to

conclude that contested issues offact going to the validity ofthe search are in question."

Barrios. 210F.3dat*l (alteration adopted)(citation and quotation marks omitted). In other

words, a defendant is entitled to an evidentiary hearing where there is "a contested issue of

material fact." United States v. Harun. 232 F. Supp. 3d 282, 285 (E.D.N.Y. 2017)(citation

omitted). Arguments made solely by defense counsel in motion papers "cannot by themselves

create a factual issue." United States v. Mottley. 130 F. App'x 508, 510(2d Cir. 2005)

(summary order); see also United States v. Spencer. No. 06-CR-413 (DLI),2016 WL 6781225,

at *5 (E.D.N.Y. Nov. 15, 2016)("[A] statement in an attorney's brief is insufficient to create a

factual dispute to justify a hearing."(citations omitted)). Courts in this circuit "have 'repeatedly'

denied motions to suppress without a hearing 'where defendants have failed to provide affidavits

alleging facts based on personal knowledge.'" United States v. Ferryman. No. 12-CR-0123
(ADS),2013 WL 4039374, at *6(E.D.N.Y. Aug. 7, 2013)(quoting United States v. Larranga

Lopez. No. 05-CR-655 (SLT), 2006 WL 1307963, at *3(E.D.N.Y. May 11, 2006)).

m.       DISCUSSION


         Defendant seeks to suppress evidence discovered during two warrantless searches ofthe

Kia.' First, Defendant challenges the initial search of the Kia, which uncovered the marijuana.

(See Mot. at 3-4.) Second, Defendant challenges the inventory search ofthe Kia performed at

the precinct, which uncovered the firearm. (See id. at 4-6.) The court addresses each in turn.

         A.      The Initial Search of the Kia


         First, Defendant claims that the initial search ofthe Kia was unreasonable, and asks the

court to suppress both the marijuana and the firearm as fruits ofthat unreasonable search. (See

Mot. at 3-4.) There was no warrant for the search, but the Government argues that the

"automobile exception" applies here and justifies the search. (See Opp'n at 17.) Pursuant to the

automobile exception, the police may search a car—or containers inside a car—"without a

warrant if their search is supported by probable cause." California v. Acevedo. 500 U.S. 565,

579(1991). Defendant contends, however,that this exception does notjustify the search

because the officers did not have probable cause to suspect that a crime had been or was

currently being committed. (See Mot. at 3.)

         "[Pjrobable cause exists where the facts and circumstances within the officers'

knowledge and of which they had reasonably trustworthy information are sufficient in

themselves to warrant a man of reasonable caution in the belief that evidence of a crime will be

found in the place to be searched." United States v. Gaskin. 364 F.3d 438, 456(2d Cir. 2004)



^ Defendant does not contest whether the officers had reasonable suspicion to stop him and the Kia. (See Opp'n at
16.) The parties also agree that Defendant had a Fourth Amendment privacy interest in the Kia. (See Suppl. Opp'n
at 1.)
(quotation marks and citations omitted)(alterations adopted). "This standard does not demand

certainty but only a fair probability that contraband or evidence of a crime will be found." Id. at

45 (quotation marks and citations omitted). Further,"experience and training may allow a law

enforcement officer to discern probable cause from facts and circumstances where a layman

might not." IT (citations omitted). This analysis "is limited to facts known by the .. . officer at

the time." Cordero v. City of New York, 282 F- Supp. 3d 549, 561-62(E.D.N.Y. 2017)(quoting

Jaegly v. Couch,439 F.3d 149, 153 (2d Cir. 2006))(quotation marks omitted).

         The Government argues that the officers had probable cause to believe that there was

marijuana inside the car. Specifically, the Government emphasizes that the officers "observed

Unidentified Man[]speaking to the defendant through the open window ofthe Kia, reach into

the car to touch hands with the defendant, and walk away with a closed fist." (Opp'n at 18.)

According to the Government, such behavior is "consistent with a hand-to-hand narcotics sale."

(IT) However, such behavior does not, in itself, establish probable cause.                      Burgess v. City

of New York. I5-CV-5525(RRM),2018 WL 1581971, at *4(E.D.N.Y. Mar. 29, 2018)(denying

summary judgment on a false arrest claim under 42 U.S.C. § 1983 because there was a dispute as

to whether the officers had actually observed any exchange between the plaintiff and a suspected

buyer later found to have drugs); Mohr v. City of New York, No. 12-CV-163(LGS),2013 WL

5988948, at *5 (S.D.N.Y. Nov. 12, 2013)(denying summary judgment on a false arrest claim

under § 1983 because there was no probable cause to arrest the plaintiff where "the evidence in

the record indicate[d] only that the two men shook hands as a form of greeting, and not that an

officer witnessed any item or cash pass between them"); Perez v. Duran, 962 F. Supp. 2d 533,

539-40(S.D.N.Y. 2013)(same).^


^ Courts in this circuit do regularly find probable cause where officers actually observed money or items that look
like contraband exchanging hands. See, e.g.. Smith v. City of New York. No. 04-CV-3286(TPG),2010 WL
         The Government tt^erefore relies on its allegation that Officer Ramos "smelled a strong

odor of marijuana coming from the driver's side ofthe Kia." (Opp'n at 18.) As the Government

states—and Defendant does not dispute—such a smell is itself sufficient to establish probable

cause. (See id. at 19(citing United States v. Evans. No. 12-CR-414(RWS), 2012 WL 5871611,

at *3 (S.D.N.Y. Nov. 20, 2012); United States v. James. No. lO-CR-1293 (RPP),2011 WL

6306721, at *5 (S.D.N.Y. Dec. 16, 2011): United States v. Colon. No. lO-CR-498 (RPP), 2011

WL 569874, at *12(S.D.N.Y. Feb. 8, 2011); United States v. Jenkins, 452 F.3d 207, 214(2d Cir.

2006)). Defendant responds, however, that it is "deeply implausible" that Officer Ramos would

have been able to smell the marijuana from outside ofthe Kia. (Mot. at 4.) He notes: "[t]he

marijuana in question was concealed in 'individual packages,' which themselves were concealed

'inside of a backpack, which itself was 'on the floor ofthe backseat'—several feet away from the

driver side window." (Id.(quoting Compl.^ 4).) Defendant continues that "[i]t is unclear how

anyone could smell any odor from that double-bagged marijuana from so far away, let alone the

'strong' odor alleged." (Id.)

         There may be a case where a police officer's statement is so facially implausible that a

suppression hearing is warranted even without a sworn affidavit from the defendant directly

contradicting its assertions. This, however, is not such a case. It is undisputed that there was



3397683, at *1, 8 (S.D.N.Y. Aug. 27,2010)(granting defendants summary judgment on false arrest claim in § 1983
suit for damages where officer arrested plaintiff after observing an individual hand "money to plaintiff and in return
plaintiff handed an object" to the individual); Hartzog v. Rabideau. No. 05-CV-554, 2010 WL 2010948, at *9
(W.D.N.Y. May 18, 2010)(finding probable cause where officer observed actions that "seemed to indicate that [the
defendant] was handing something to the man in brown, and the man in brown was handing currency" to the
defendant); United States v. Washington. No. 02-CR-1574(LTS),2003 WL 21250681, at *1 (S.D.N.Y. May 29,
2003)(denying a motion to suppress because probable cause to arrest existed where officer observed the defendant
hand an item "smaller than a tea bag" to another individual in exchange for money); Sam v. Brown. No. 00-CV-
4170 (JG), 2002 WL 31102644, at *3-4(E.D.N.Y. Sept. 10, 2002)(fmding probable cause where officer observed
the defendant engage in what appeared to be the sale of drugs and where "the incrimmating character ofthe green
bags" was "immediately apparent"). However, the officers here did not actually see an exchange. (See Opp'n at
18.) Behavior that is merely consistent with an exchange between two people cannot, without more, give rise to
probable cause that any exchange—^much less an exchange of illegal contraband—occurred.

                                                          7
marijuana in the car (see Mot. at 2(citing Compl.^ 6)), and the video recording ofthe interaction

shows that the windows were rolled down when the officers approached the Kia (see SM000254

at 0:26-0:33). Moreover, whether the officers mentioned marijuana in the video, and when they

did so,^ does not indicate whether one or both ofthem smelled marijuana at the time. As the

Government observes, there could be any number of reasons an officer might decline to mention

that they smelled marijuana when engaging in a traffic stop. (See Opp'n at 20 (noting that

"announcing that [the officer] believed there was marijuana ... could have invited the possibility

of a dangerous car chase, the defendant's escape or the destmction of evidence" and that making

such an announcement"would have created the potential for danger for the officers and the

community").)

         Without some concrete evidence indicating that the court should doubt whether the

officer smelled marijuana, a suppression hearing is inappropriate. ^Garcia, 2018 WL

3407707, at *4("Defendant does not provide any support [] for his assertion that police could

not smell less than two grams of marijuana, and the Court does not find the argument persuasive.

Nor is there an affidavit from someone with personal knowledge denying that the car smelled

like marijuana. As a result, this issue is not sufficiently disputed."). Defendant's motion to

suppress the marijuana and the fuearm as fruits of an unreasonable search is therefore denied

without prejudice. If Defendant submits a sworn affidavit or other evidence that is "sufficiently

definite, specific, detailed, and nonconjectural to enable the court to conclude that contested




^ One ofthe video recordings ofthe encounter does show one ofthe officers telling Defendant he's searching the
Kia because he smelled "bud"(presumably referring to marijuana). (See SM000251 at 0:32-0:46.) However, he
made this statement after Defendant was removed from the Kia, and the door to the Kia was already open. (Id.)
Thus, while this statement may be relevant to indicating what the officer smelled outside ofthe vehicle, it was not
made contemporaneously with the initiation ofthe search at issue and does not conclusively show that he smelled
marijuana at that time.

                                                          8
issues offact going to the validity ofthe search are in question," Barrios, 210 F.3d 355, at *1

(citation omitted), a suppression hearing may be warranted.

       B.      The Inventory Search of the Kia

       Second, Defendant claims that the inventory search of the Kia was unreasonable, and

asks the court to suppress the firearm as a fruit of that unreasonable search. (See Mot. at 4-6.)

Specifically, Defendant contends that the police officers exceeded the scope of a valid inventory

search when they opened the fuse box inside the Kia(and discovered the firearm inside of it).

(See id)

       "[W]hen law enforcement officials take a vehicle into custody, they may search the

vehicle and make an inventory of its contents without need for a search warrant and without...

probable cause." United States v. Lopez, 547 F.3d 364, 369(2d Cir. 2008). A valid inventory

search is not done "to detect crime or to serve criminal prosecutions," hut "for quite different

reasons:(1)to protect the owner's property while it is in police custody;(2)to protect the police

against spurious claims of lost or stolen property; and(3)to protect the police from potential

danger." Id Police officers may "open closed containers as part of an inventory search so long

as they act in good faith pursuant to standardized criteria or established routine." United States

V. Morillo, No. 08-CR-676(NGG),2009 WL 3254431, at *8 (E.D.N.Y. Oct. 9, 2009)(quoting

United States v. Mendez,315 F.3d 132, 137(2d Cir. 2002)). "The existence of such a valid

procedure may be proven by reference to either written rules and regulations or testimony

regarding standard practices." Id (quoting Mendez,316 F.3d at 137). Nonetheless, not "every

detail of search procedure must be governed by a standardized policy." Lopez, 547 F.3d at 369.

       Fruits of an inventory search conducted in "bad faith or solelv for the purpose of

investigation" will be suppressed. United States v. Thompson,29 F.3d 62,65 (2d Cir. 1994)
(emphasis added). However,the fact that an officer has a "hope or motive" that an otherwise

valid inventory search will uncover evidence does not invalidate that search. United States v.

Banks, 150 F. Supp. 2d 548, 554(S.D.N.Y. 2001); see also United States v. Williams. 15-CR-

499 (SJ), 2016 WL 11447844, at *10(E.D.N.Y. July 20, 2016)(holding that a hope offmding

evidence during a search "does not invalidate an otherwise valid inventory search conducted

pursuant to reasonable police procedures."(citations omitted)), report & recommendation

adopted by. 2016 WL 4542352(E.D.N.Y. Aug. 31, 2016); United States v. Mundv,806 F. Supp.

373, 376-77(E.D.N.Y. 1992)("The validity of an inventory search is not vitiated by police

suspicion that evidence of a crime may be found."(citations omitted)).

       Here, the Government argues that the inventory search ofthe Kia was conducted in good

faith pursuant to established procedures laid out into the NYPD Patrol Guide (the "Patrol

Guide"). (Opp'n at 22-23.) It states that "[t]he Patrol Guide directs officers to 'search the

interior ofthe vehicle thoroughly' including but not limited to the 'glove department,''under and

behind the dashboard,' 'in the air vents where accessible,' 'under the hood,' and in the 'trunk.'"

(Id. at 23 (alterations adopted).) According to the Government,"[a] fuse box that was designed

to and did open easily'by hand is clearly encompassed by this policy." (Id.)

       Defendant disagrees. He analogizes searching the fuse box to officers removing a door

panel to search behind it, which federal courts have regularly held exceeds the scope of a

permissible inventory search. (Mot. at 5 (citing United States v. Best. 135 F.3d 1223, 1225 (8th

Cir. 1998); United States v. Torbert. 207 F. Supp. 3d 808, 823-24 (S.D. Ohio 2016)).) He also

points to New York state cases that have found that warrantless searches ofinterior car panels

are not justified as inventory searches. (Id (citing New York v. Gomez. 13 N.Y.3d 6,11 (2009);




                                                10
New York v. Lamb,862 N.Y.S. 2d 810, 9 Misc.Sd 1120(A)(Sup. Ct. Oct 20, 2005)).) As to the

Patrol Guide, he argues:

               [T]he portion ofthe Patrol Guide [the Government] proffers ... says -
               that the search ofthe interior ofthe vehicle 'should include any area
               that may contain valuables,' and goes on to list places where
               valuables might be stored (like the glove compartment), put down
               briefly (like the area around the seats and ashtrays) or accidentally
               lost (like in the accessible air vents or under floor mats). . . .
               Nowhere does the chapter authorize the police to open fuse boxes,
               or any similar utility or door panels, for the simple reason that those
               are not areas that would contain valuables.

Id

       As to the fuse box at issue here, the court agrees with the Government that the officer's

decision to search it was made pursuant to the strictures laid out in the Patrol Guide, and that the

search was a permissible inventory search. The Patrol Guide states describes examples of areas

to be searched; it does not proscribe an exhaustive list. (See NYPD Patrol Guide (Dkt. 23-4) at

1.) Nor does it need to do so to effectively guide officers' discretion in undertaking inventory

searches. See Lopez,547 F.3d at 369(holding that not "every detail of search procedure must be

governed by a standardized policy"). Moreover, the Patrol Guide does state that "[a]ny closed

container may be opened and its contents inventoried"(see NYPD Patrol Guide at 2), and directs

officers to "[f]orce open trunk, glove compartment, etc. only if it can be done with minimal

damage"(id at 1.) This language encompasses the search here, in which an officer opened a

fuse box that, as the Government notes,"was designed to and did open easily by hand"(see

Opp'n at 23; see also Reply at 3). Opening such a container is fundamentally different from

forcing open door panels of a vehicle that were not designed to opened easily. Cf Williams,

2016 WL 4542352, at *3-4 (holding that a police officer did not exceed the scope of a lawful

inventory search when he removed a "plastic panel on the side ofthe front console" because it

"snapped off with [his] fmgertips, did not require tools," and did not require "much force" to
                                                 11
remove (quotation marks omitted)); United States v. Cmz.No. lO-CR-1730, 2011 WL

13289808, at *10-12(D.N.M. Apr. 27, 2011)(finding that an inventory search ofthe area

undemeath a cupholder was valid because the police department had a policy ofinventorying

property found "inside closed compartments or locked containers within the vehicle" and "the

cup holder in the [vehicle's] center console was loose and ... it lifted up freely in [the officer's]

hands, without force and without manipulation"); United States v. Wiggins, No. 09-CR-169,

2010 WL 2674034, at *4(W.D. Mo. June 7, 2010)(fmding that a search behind an instrument

panel was a valid inventory search because the panel moved on contact and a "gentle pull"

removed it completely, unlike the removal of a door panel, which would require "a forceful

removal").

       Further, an evidentiary hearing on this issue is not required because the parties do not

disagree about the fundamental facts. Defendant does imply that the video recording ofthe

search indicates that the officers acted with bad faith in searching the car, claiming that their

behavior seems "performative." (Mot. at 6.) In particular, when the supervisors arrive on the

scene, a supervisor gestures to his chest area, and the officer wearing the camera responds,"I'm

still, yeah I'm still." (SM000253 at 13:42.) Another officer adds "yeah we didn't cut it off."

(Id.) One ofthe supervisors then says "kill the cameras"(id. at 14:08), and the video recording

ends shortly thereafter. However,such evidence is insufficient to raise a "contested issue" of

material fact." See Hamn.232 F. Supp. 3d at 285 (citation omitted). This is because the

officers' statements do not demonstrate that the search ofthe Kia in general—or the fuse box

more specifically—was undertaken in "bad faith or solely for the purpose ofinvestigation." See

Thompson. 29 F.3d at 65. In fact, all the statements Defendant points to occur after the search

had uncovered a firearm, and indicates very little about the officers' state of mind when



                                                 12
 commencing the search or opening the fiise box. Further, what the video shows prior to the
 discovery ofthe firearm is fully consistent with a permissible inventory search: as Defendant
notes, the officers appear to be "dutifully collecting and sorting through the car's inventory, and
the officer who fmds the gun makes a surprised exclamation when he finds the gun"(Mot. at 5-
6). (^SM000253 at 00:00-10:18.)

        Accordingly, Defendant's motion to suppress the marijuana and the firearm as fhiits of      an


unreasonable search is denied without an evidentiary hearing.
IV.    CONCLUSION

       For the foregoing reasons. Defendant's (Dkt. 22) motion to suppress the marijuana and
the firearm is DENIED.

       SO ORDERED.


Dated: Brooklyn, New York
                                                         S/ Nicholas G. Garaufis                    -vt
                                                                     IICHOLAS G. GARAUFI
       May/f,2019                                                    Jnited States District Judge




                                              13
